SCOTT, P. J.
The plaintiffs’ sole authority was to sell the property for $49;000, and was strictly limited to the period of 30 days from September 19, 1904. He did not make the sale within the time or at the price. It is true that he negotiated with the man who afterwards did buy at a less price; but there is evidence that, even before plaintiff’s employment, the owner had begun negotiations with the same purchaser. In my opinion the judgment should be affirmed, with costs. Judgment affirmed, with costs.
MacLEAN, J., concurs. DUGRO, J., dissents.